Citation Nr: 1548398	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.
 
2.  Entitlement to service connection for memory loss.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to March 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his January 2010 substantive appeal, the Veteran requested a Travel Board hearing.  However, the Veteran failed to report to this hearing, scheduled for December 2013.  The Veteran has not since provided good cause for his failure to appear or requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

In June 2014 and December 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

2.  The Veteran's memory loss is not shown to be causally or etiologically related to his active military service.



CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disorder is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for memory loss is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in September 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations and medical opinions in April 2009 and August 2015.  A VA addendum medical opinion was also obtained in August 2014.  These examinations and medical opinions have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  The addendum medical opinion also included a review of the claims file and was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Board is also satisfied as to substantial compliance with its June 2014 and December 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included sending the Veteran letters requesting the names and addresses of the medical providers who treated him in-service.  The Veteran was sent these letters in March 2015 and June 2015.  The Veteran, however, did not respond to these letters, and all other evidence that he has indicated as relevant to his claim has been obtained.  The remands also directed the AOJ to obtain the Veteran's SSA records, which were obtained and associated with the claims file.  The remands also included obtaining the Veteran's in-service psychiatric treatment records from the Brooke Army Medical Center in Texas.  In March 2015, the AOJ received a negative response from the Brooke Army Medical Center.  The Veteran was informed of the unavailability of these records in a March 2015 letter, and provided the opportunity to submit his own copies, which he did not.  Further, the remands directed the AOJ to provide the Veteran with additional VA examinations and medical opinions.  The Veteran was provided these VA examinations and medical opinions in August 2014 and August 2015.  Finally, the remands included readjudicating the claims, which was accomplished in the November 2014 and September 2015 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.
For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a lumbar spine disorder and memory loss.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease) and psychoses, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires evidence of a current disorder.  At the April 2009 VA spine examination, the Veteran was diagnosed with lumbar spine degenerative joint and disc disease, and retrolisthesis.  Regarding the Veteran's claimed memory loss, the August 2015 VA internal medicine examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran did not have a traumatic brain injury (TBI).  The examiner opined that the Veteran's neuropsychiatric testing and his clinical history were not consistent with a TBI.  The August 2015 VA psychiatric examiner also determined that the Veteran did not have a current diagnosis of PTSD or a psychiatric disorder.  The examiner stated that it was impossible to reliably or accurately determine symptom severity or functional impact of symptoms without resorting to mere speculation due to issues with clear and unmistakable evidence of psychiatric symptoms exaggeration and feigned cognitive deficit.  

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran asserts that his claimed disorders directly resulted from being thrown off the back of an Army truck during his active military service.  See VA Form 21-4138, dated in May 2009.  The Veteran has reported an in-service three day hospitalization following the incident, and he has stated that his lower back pain and numbness have remained constant since his in-service accident, and that the condition was worsened by a 1997 gunshot wound.  Id.; see also January 2009 private medical record.  He also claims that after being thrown from the truck in service, he was instructed to go to a psychiatrist because he could not remember what happened to him.  See VA Form 21-4138, dated in May 2009. 

The Veteran's available STRs show that a lumbar spine X-ray examination was conducted in November 1979.  Trauma to back appears to be the supplied provisional diagnosis.  At his November 1982 separation examination, he complained of recurrent back pain, and indicated that his back hurt every time he bent over.  The medical examination report on separation appeared to include non-specific checked box notations for both normal and abnormal back findings.  The Veteran's active military service ended in March 1983.  The STRs do not document an actual head injury or the truck accident.  The STRs also do not contain any complaints of or treatment for memory loss, psychiatric symptoms, or a psychiatric disorder.  

Regarding this claimed head injury, the August 2015 VA internal medicine examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran did not have a traumatic brain injury (TBI).  The examiner opined that the Veteran's neuropsychiatric testing and his clinical history were not consistent with a TBI.  The examiner stated that there was no independent corroboration of the injury, event, or the self-reported medical care.  The examiner noted that there was no mention of headaches or TBI at the military separation examination.  Per the Veteran's account, the TBI occurred in 1979, and the examiner correctly indicated that the Veteran was free of symptoms related to a head injury, cognitive deficits, or headaches for the remainder of his active military service (three and a half years).  Thus, the VA examiner found that the Veteran did not currently have and did not have a history of a TBI.  

The first post-service relevant treatment for a lumbar spine disorder was in a July 1997 private X-ray of the lumbar spine, which was obtained after the Veteran sought treatment for a gunshot wound to the abdomen.  The new pertinent treatment for the lumbar spine was at an April 2006 private outpatient treatment visit, where the Veteran was treated for a work injury.  The Veteran was diagnosed with a back strain.  At both treatment visits, the Veteran did not report that his lumbar spine symptoms had been present since his active military service.  The first post-service pertinent complaint of memory loss or a psychiatric disorder was in a September 2002 VA Medical Center (VAMC) treatment record, which documented that the Veteran had been previously hospitalized for his psychiatric disorder.  However, the Veteran did not attribute his psychiatric disorder to his active military service at that time.  The next pertinent complaint was in an April 2004 SSA psychiatric examination, which found that the Veteran had a cognitive disorder.  At the examination, the Veteran attributed this cognitive disorder to a prior head injury.  Again, the Veteran's active duty ended in 1983.  These lengthy periods without treatment for the disorders weigh heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, the Veteran was afforded a VA examination in April 2009 to determine the nature and etiology of his lumbar spine disorder.  Following a physical examination of the Veteran and a review of the claims file, the April 2009 VA examiner determined that the Veteran's current lumbar spine disorder was not casually related to his service back problems.  The examiner reasoned that the Veteran's current problems were the result of a post-service gunshot wound to the abdomen in 1997 per the Veteran's supplied history.  The examiner added that the Veteran's STRs did not support the Veteran's history of being hospitalized in-service following incurring a back injury.  The examiner noted that the Veteran admitted that his back "got as it is today" after his gunshot wound to the abdomen in 1997.  Prior to his gunshot wound, the Veteran was doing regular yardwork.  In summary, the VA examiner provided a negative nexus opinion.

In accordance with the Board's remand directives, the Veteran was provided a VA addendum medical opinion in August 2014.  Following a review of the claims file, to include the April 2009 VA examination, the VA examiner concluded that it was less likely as not that the Veteran's current lumbar spine disorder was due to his military service.  The examiner reasoned that, although the Veteran complained of recurrent back pain on his exit examination in November 1982, there was no evidence of treatment for a chronic back condition during active duty.  The X-ray of the lumbar spine and pelvis in 1979 was reported as negative.  The radiologist commented on a visualized abnormality, which appeared as a calcified density in one view only.  Since this abnormality did not appear on any other radiographic views, it was determined that this represented an artifact or an artificially imposed abnormality upon the X-ray film, which is nonanatomical and does not represent pathology, rather an error on the film itself.  There is no evidence of continuity of care in the years proximal to separation from the military service.  The examiner noted that at a December 2009 VA treatment visit, the Veteran gave a history of being shot in the back in 1997.  The examiner opined that the gunshot wound was the most likely etiology of the Veteran's current lumbar spine disorder.  The examiner concluded that causality of the Veteran's current lumbar spine disorder with his military service was not supported by the medical evidence.

In August 2015, the Veteran was afforded a VA psychiatric examination.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner found that Veteran's current psychiatric disorder was not related to his active military service and was less likely than not that any claim of  TBI/concussion had any impact on the post-military service trauma-caused condition.  

The August 2015 VA examiner reasoned that the Veteran's neuropsychological evaluation was fraught with significant cognitive effort (feigned/amplified
deficit) and psychiatric symptoms exaggeration that made it difficult to even determine the current level of psychiatric distress and/or Veteran functional impairment/limitations without resorting to mere speculation.  However, despite the general inability of the examiner to comment reliably upon psychiatric symptom severity and functional impact due to the aforementioned significant evaluation
problems, the examiner found that it was reasonable to opine that the Veteran's general constellation of self-reported symptoms were more consistent with those seen in individuals with significant trauma exposure and/or neurological issues secondary to medical complications.  With respect to the former, the examiner noted that the Veteran has been documented as being the victim of a November 1997 serious robbery attempt in which he was also shot in the back with life threatening abdominal injuries.  The Veteran noted symptoms of trauma recollection and intrusive thoughts, avoidance behavior, and hypervigilance at the examination, which the examiner indicated were all consistent with residual/partial
PTSD difficulties from this non-military service trauma exposure.  The examiner found it was impossible to determine the severity or functional impact of these trauma-associated symptoms given the aforementioned problematic symptom and performance validity testing results, but the examiner determined that there was enough weight of evidence in the consistency of symptom report to support a diagnosis of Other Specified Trauma & Stressor-related Disorder without having to resort to mere speculation.  

With respect to the Veteran's claim of memory impairment due to military service (TBI), the August 2015 VA examiner found that it was impossible to objectively determine the Veteran's level of memory functioning due to clear and unmistakable evidence of feigned memory deficit during the examination.  However, the examiner found that, given that it was determined that a TBI did not occur, it was reasonable to conclude that any of the Veteran's current memory complaints were not the direct result of head trauma.  The examiner added that it was reasonable, however, to opine that there may be more recent factors that have an influence on the Veteran's perception of his memory functioning.  The Veteran suffered cardiac arrest and hypoxia/anoxia during emergency complicated surgery to repair his November 1997 gunshot wound.  Hypoxia/anoxic injury to the brain can negatively affect brain regions involved in learning and memory, in which case it would be reasonable to conclude that it is at least as likely as not that the Veteran's memory complaints are due, in part, to this post-military medical/surgical complication.  The examiner opined that the Veteran's additional memory difficulties could also be due, in part, to:  1) the Veteran's partial/residual PTSD symptoms that negatively impact his sleep, which in turn cause daytime hypersomnolence and fatigue that are then known to negatively impact cognitive efficiency (particularly attention/concentration performances); and, 2) the Veteran's significant remote history of very heavy daily alcohol consumption, during which he reportedly was drinking approximately one gallon of 80 proof liquor per day for approximately a three to four year period.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  They gave alternative theories to address the etiology of the current lumbar spine disorder and psychiatric disorder/cognitive disorder/memory loss.  There is no positive medical evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for a lumbar spine disorder and memory loss is not warranted.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record and are inconsistent with other lay statements made to medical providers.  As stated above, the earliest pertinent post-service medical evidence pertaining to the lumbar spine disorder and psychiatric disorder is dated from 1997 and 2002, respectively, over a decade after the Veteran's military separation in 1983.  Furthermore, the record contains two post-service lumbar spine injuries in 1997 and 2006 - one a gunshot wound and one a work injury.  These post-service injuries suggest that the Veteran has not had continuous lumbar spine complaints since his claimed in-service injury; instead, there are superseding causes.  Further, the STRs do not show that the Veteran developed memory loss or a psychiatric disorder during his active military service.  The STRs do not document any complaints pertaining to a psychiatric disorder or memory loss.  The STRs contain two complaints pertaining to the lumbar spine over a four-year military career.  When the Veteran was first treated post-service, he did not indicate that his lumbar spine disorder and psychiatric disorder had been present since his active military service.  Indeed, at the 2009 VA examination, the Veteran admitted that his current back problems followed the gunshot wounds as he was able to perform such strenuous activity as yard work regularly.  Thus, the record does not show medical evidence or credible lay evidence of continuity of symptomatology since the Veteran's active military service.  The Veteran's service connection claims cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for degenerative joint disease of the lumbar spine or psychoses.  As stated above, the earliest post-service medical treatment records are dated from 1997 for the lumbar spine and 2002 for the psychiatric disorder, and the Veteran was separated from the active duty in 1983.  Diagnoses of degenerative joint disease of the lumbar spine and psychoses or symptoms thereof were not made or manifested to a compensable degree within one year of the Veteran's military discharge, and there is no credible lay evidence as detailed above that such disorders manifested to a compensable degree within the requisite time period.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service cannot be deemed credible.  Crucially, a claimed injury in service is not enough, there must be chronic disability resulting from the claimed in-service injury.  The probative medical opinion evidence of record shows that the Veteran's current disabilities are not etiologically related to the claimed in-service events.  The VA examiners are medical experts in evaluating spine disorders, cognitive disorders, and psychological disorders.  In a case such as this, where the low back disorder and memory loss have multiple potential etiologies (post-service gunshot wound, post-service traumatic events, substance abuse, etc.) expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence alone, and the Veteran's own nexus opinion is unpersuasive evidence.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a lumbar spine disorder and memory loss are not warranted.


ORDER

The claim of entitlement to service connection for degenerative joint disease of the lumbar spine is denied.
 
The claim of entitlement to service connection for memory loss is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


